EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail: jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS THIRD QUARTER NET INCOME AND STRONG BALANCE SHEET, CAPITAL, AND LIQUIDITY POSITION CHICAGO, October 31, 2008 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MBFinancial Bank, N.A., announced today third quarter results for 2008.The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its wholly owned subsidiaries, unless indicated otherwise.We had net income from continuing operations of $13.2 million for the third quarter of 2008 compared to $17.3 million for the third quarter of 2007, and $22.0 million for the second quarter of 2008.Fully diluted earnings per share from continuing operations for the third quarter of 2008 were $0.38 per share as compared to $0.48 per share for the third quarter of 2007, and $0.63 per share for the second quarter of 2008.During the third quarter of 2008, income was positively impacted by a $1.5 million adjustment, or $0.04 per diluted share, related to a reduction of state tax contingency reserves.During the second quarter of 2008, income was positively impacted by a $7.3 million adjustment, or $0.21 per diluted share, related to the removal of valuation allowances on certain state tax net operating loss carryforwards and an adjustment of state tax contingency reserves. Key items for the quarter were as follows: Strong Balance Sheet and Liquidity Position · Strong commercial loan growth continued in the third quarter.Commercial related loans increased by 15% from the end of the third quarter of 2007 to the end of the third quarter of 2008, and 6% annualized on a linked quarter basis driven by strong commercial and commercial real estate loan growth, while our construction real estate loan balance continues to decline.Furthermore, we continue to see significantly better credit spreads on new and renewed loans. · Our liquidity position substantially improved during the third quarter, primarily due to an increase in customer deposits of $233.5 million, or 20% on an annualized basis, and a reduction in short-term borrowings of $379.1 million.In addition, we lengthened the maturities on both customer and brokered certificates of deposits. · Our non-interest bearing deposits grew by 11% from the end of the third quarter of 2007 to the end of the third quarter of 2008, and 16% annualized on a linked quarter basis.Total core funding grew by 5% compared to the third quarter of 2007 and 14% annualized on a linked quarter basis. · We have maintained our disciplined investment management philosophy.We have not incurred impairment losses on any investment securities during 2008 and have avoided the types of problem securities that have caused many financial institutions to incur large losses.Net unrealized gains in the portfolio were $5.5 million as of September 30, 2008. Positive Operating Leverage · Net interest income on a tax equivalent basis increased by $3.1 million, or 5.6% from the third quarter of 2007, and increased by $646 thousand, or 4.4% annualized on a linked quarter basis. · Fee income growth continues to be good.Core fee income increased by $3.5 million or 15% compared to the third quarter of 2007.This increase was driven by robust growth in trust and asset management fees, resulting from our acquisition of Cedar Hill Associates, LLC (Cedar Hill) during the second quarter of 2008, and strong deposit service and loan fees. 4 Credit
